Citation Nr: 0301091	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-06 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an October 31, 1968 rating decision should be 
reversed on the grounds of clear and unmistakable error 
(CUE) for failing to grant special monthly compensation 
based on loss of use of the left foot.  

(The issue of entitlement to service connection for a low 
back disability secondary to the service-connected left 
foot disabilities, as well as the issue of entitlement to 
special monthly compensation based on loss of use of the 
left foot will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 
1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO, 
inter alia, determined that CUE did not exist in the 
October 31, 1968 rating decision which failed to grant 
special monthly compensation based on loss of use of the 
left foot.  

Also, by a February 2001 letter, the RO notified the 
veteran that CUE had been found in the October 31, 1968 
rating decision in not granting a temporary total 
evaluation (pursuant to paragraph 29) from September 23, 
1968 to October 31, 1968.  In this letter, the RO informed 
the veteran that the effective date of the award was 
October 1, 1968, according to 38 U.S.C.A. § 5305.  In May 
2002, the veteran's representative expressed disagreement 
with the effective date of this grant.  In particular, the 
representative maintained that 38 U.S.C.A. § 5111, rather 
than 38 U.S.C.A. § 5305, was the appropriate law under 
which to assign the correct effective date of the 
temporary total rating award.  This matter is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  

Further, the Board has determined that additional 
development on the issue of entitlement to service 
connection for a low back disability secondary to the 
service-connected left foot disabilities as well as the 
issue of entitlement to special monthly compensation based 
on loss of use of the left foot is necessary.  As such, 
the Board is undertaking evidentiary development with 
regard to these claims.  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these additional claims.  


FINDINGS OF FACT

1.  By a rating decision dated on October 31, 1968, the RO 
granted service connection for amputation of the left 
great toe (30%) and for amputation of the left second toe 
with metatarsal involvement of the third and fourth toes 
and with osteomyelitis (20%) but did not award special 
monthly compensation based on loss of use of the left 
foot.  Although notified of the denial in November 1968, 
the veteran did not initiate an appeal of the decision.  

2.  The correct facts, as they were known at the time of 
the October 31, 1968 rating decision, were before the RO, 
and the statutory and regulatory provisions extant at that 
time were correctly applied.  

3.  The RO's October 31, 1968 rating decision does not 
contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.  


CONCLUSION OF LAW

The criteria for the revision of the RO's October 31, 1968 
rating decision, which failed to grant special monthly 
compensation based on loss of use of the left foot, on the 
grounds of CUE have not been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the service medical records, in December 1967 
while on patrol in Vietnam, the veteran sustained fragment 
wounds to his buttocks, left knee, right thigh, and left 
foot as a result of a "booby trap or . . . mine."  With 
regard to his left foot, he underwent traumatic amputation 
of his first and second toes.  He was hospitalized for 
approximately three months.  

Initial treatment included surgical debridement of the 
traumatic amputation of his left foot involving the toes 
with surgical removal of the second toe.  A subsequent 
physical examination conducted on the veteran's left foot 
later in December 1967 demonstrated the absence of the 
first and second toes, adequate circulation, and no 
neurological abnormalities.  X-rays taken of the veteran's 
left foot showed missing great and second toes and the 
distal three-quarters of the first and second metatarsals, 
a comminuted distal shaft of the third and fourth 
metatarsals, and some missing bone substance.  

For 10 days to two weeks, the veteran's left foot was 
soaked with dressings which were changed every two to four 
hours.  Thereafter, in January 1968, a split thickness 
skin graft was performed on the veteran's left foot.  The 
veteran tolerated the procedure well and had a benign 
post-operative course.  Approximately three weeks after 
the surgery, the veteran underwent physical therapy for 
debridement of some eschar over the area of the graft 
which was found to have taken at the end of two weeks.  
The veteran's post-operative course continued in a benign 
and smooth manner.  At the beginning of March 1968, the 
veteran, who was found to have achieved maximum benefits 
of hospitalization (due to the prolonged convalescence and 
rehabilitation as well as the reconstructive surgery to 
assure full weight bearing), was discharged to temporary 
duty.  

In May 1968, the veteran was discharged from active 
military duty.  In the following month, he was 
hospitalized at a VA medical facility for approximately 
two-and-a-half weeks for treatment for a deformed left 
foot secondary to the land mine injury that he sustained 
during active military duty in December 1967.  

A physical examination conducted during this post-service 
hospitalization demonstrated an absent left great and 
second toe amputated at the metatarsal phalangeal joint 
area with a healing granulating wound at the operative 
site as well as tenderness over the third and fourth 
metatarsal phalangeal joints on the left.  Culture of the 
draining foot revealed a staph coagulase positive and a 
paracolon.  The veteran was given antibiotics and received 
whirlpool with phisohex treatment for his left foot for 
20 minutes daily.  X-rays taken of the veteran's left foot 
showed amputation of the first and second toes and most of 
the first and second metatarsals, destructive changes 
involving the third and fourth metatarsals with residuals 
of deformity, degenerative changes, and some 
demineralization.  Pertinent diagnoses included traumatic 
amputation of the first and second toes and corresponding 
metatarsals of the left foot, osteomyelitis of the third 
and fourth metatarsals due to staph aureus, as well as a 
soft tissue infection of the left foot due to staph aureus 
and paracolon.  Upon discharge, the veteran was instructed 
to continue undergoing whirlpool treatment twice each week 
and to return to the orthopedic clinic once each week.  

Thereafter, in September 1968, the veteran was 
hospitalized at a VA medical facility for approximately 
three weeks, during which time he underwent elective 
correction of a left foot deformity which had resulted 
from the in-service explosive injury that he had 
sustained.  The veteran requested revision of his 
amputation scar which, due to a deep recess, was subject 
to maceration and discomfort.  The attending physician 
noted that the in-service injury to the veteran's left 
foot was complicated by the development of osteomyelitis 
of his third and fourth metatarsals due to staph aureus 
with associated infection of the soft tissues.  The 
operation that the veteran underwent in September 1968 was 
described as an excision of a painful scar on his left 
foot with fillet of his third toe and skin flap to cover 
the operative defect.  

A physical examination conducted on the veteran's left 
lower extremity during this hospitalization demonstrated 
absent great and second toes with a deep fissure between 
the dorsal and the plantar flap with excoriation of the 
skin on the medial aspect of the third toe near its base, 
flail remaining toes, and no loss of sensation of the 
remaining toes or foot.  A culture from the post-operative 
wound site revealed a staph aureus and a Pseudomonas.  
X-rays taken of the veteran's left foot showed evidence of 
the old and probably recent osteomyelitis with evidence of 
surgical amputation of the first and second toes and of 
surgical removal of much of the first four metatarsals.  

The revision of the amputation site of the left foot was 
accomplished with excision of the old scar and sacrifice 
of the bone of the third toe so that the skin could be 
used to cover the defect resulting form the removal of the 
scar.  One small drain was placed in the deep cavity.  
Although the wound initially appeared to be healing well, 
one week after the surgery, slight separation of the skin 
edges on the underneath surface of the flap with 
granulation tissue was noted.  A culture obtained from the 
skin edge and deep recess beneath the flap one day later 
revealed staph aureus and a Pseudomonas.  The veteran was 
given antibiotics which gradually cleared the infection.  
The operative site gradually healed.  However, prior to 
complete healing, the veteran, at his own request, was 
discharged.  

Based on this service, and post-service, medical evidence, 
the RO, by the October 1968 rating action, granted service 
connection for amputation of the left great toe and 
assigned a 30 percent evaluation to this disability, 
effective from June 1968.  Also by this rating action, the 
RO granted service connection for amputation of the left 
second toe with metatarsal involvement of the third and 
fourth left toes with osteomyelitis and assigned a 
20 percent evaluation to this disability, effective from 
June 1968.  


Analysis

In November 1968, the RO properly notified the veteran of 
the October 31, 1968 rating action which failed to grant 
special monthly compensation based on loss of use of the 
left foot.  The veteran did not initiate an appeal of the 
decision, which therefore became final.  

According to the applicable regulatory provision, previous 
determinations that are final and binding will be accepted 
as correct in the absence of CUE.  However, where the 
evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(2002).  A decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 
3 Vet.App. 310 (1992).  See also, Berger v. Brown, 10 Vet. 
App. 166 (1997) (which stipulated that claims for CUE are 
based on a review of the facts and law extant at the time 
of the adjudication being attacked).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
Specifically, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  
It must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, 
and a CUE claim is undoubtedly a 
collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999) 
and Daniels v. Gober, 10 Vet.App. 474, 478 (1997).  

If the error alleged is not the type of error that, if 
true, would be CUE on its face, if the claimant is only 
asserting disagreement with how the RO evaluated the facts 
before it, if the claimant has only alleged a failure on 
the part of VA to fulfill its duty to assist, or if the 
claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be denied 
or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the 
law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

Throughout the current appeal, the veteran has contended 
that the RO committed CUE in the October 1968 rating 
action by failing to award special monthly compensation 
based on loss of use of his left foot.  On the occasion of 
a hearing on appeal before a Decision Review Officer in 
May 2001, contentions were advanced to the effect that the 
RO, in granting service connection for amputation of the 
left great toe (and assigning a 30 percent disability 
evaluation) and in awarding service connection for 
amputation of the left second toe with metatarsal 
involvement of the third and fourth toes with 
osteomyelitis (and assigning a 20 percent disability 
rating), did not consider relevant diagnostic codes under 
which special monthly compensation for loss of use of the 
left foot could have been granted.  

In this regard, the Board notes that, at the time of the 
October 1968 rating action, the RO awarded a 30 percent 
disability evaluation for the amputation of the veteran's 
left great toe under Diagnostic Code 5171, as well as a 
20 percent disability evaluation for the amputation of his 
left second toe with metatarsal involvement of the third 
and fourth toes with osteomyelitis under Diagnostic 
Code 5172.  These disability ratings were the highest ones 
allowable under these Diagnostic Codes at the time of the 
October 1968 rating action.  See, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5171 and 5172 (1968).  

Throughout the current appeal, the veteran has contended 
that, at the time of the October 1968 rating action, the 
RO should have considered Diagnostic Codes 5166 and 5167.  
According to these Diagnostic Codes, evidence of 
amputation of the proximal forefoot to the metatarsal 
bones warranted the assignment of a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5166 (1968).  
Evidence of loss of use of the foot resulted in the 
assignment of a 40 percent disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (1968).  Evidence 
of either amputation of the proximal forefoot to the 
metatarsal bones or of loss of use of the foot resulted in 
entitlement to special monthly compensation.  38 C.F.R. 
§ 4.71a, Note following Diagnostic Codes 5166 and 5167 
(1968).  

At the time of the October 1968 rating action, loss of use 
of the foot was held to exist when no effective function 
remained other than that which would have been equally 
well served by an amputation stump at the site of election 
below the knee with use of a suitable prosthetic 
appliance.  The determination was made on the basis of the 
actual remaining function, whether the acts of balance or 
propulsion for example could have been accomplished 
equally well by an amputation stump with prosthesis.  
38 C.F.R. § 3.350(a)(2) (1968).  

After a complete and thorough review of the record 
physically before VA on October 31, 1968, the Board 
concludes that there was a tenable basis for that 
decision, which did not award special monthly compensation 
based on loss of use of the left foot.  This denial is 
adequately supported by the service, and post-service, 
medical records available RO at the time of the October 
1968 rating action.  

In particular, at the time of the October 1968 rating 
action, x-rays taken of the veteran's left foot after the 
December 1967 in-service injury showed missing first and 
second toes and the distal three-quarters of the first and 
second metatarsals, a comminuted distal shaft of the third 
and fourth metatarsals, and some missing bone substance.  
Initial examination of the veteran's left foot in December 
1967 indicated adequate circulation and no neurological 
abnormalities.  In January 1968, the veteran underwent 
reconstructive surgery (a split thickness skin graft) to 
assure full weight bearing.  The veteran's post-operative 
course continued in a benign and smooth manner.  

Following discharge from service, in June 1968, the 
veteran was hospitalized for two-and-a-half weeks for 
treatment for a deformed foot.  Pertinent diagnoses 
included traumatic amputation of the first and second toes 
and corresponding metatarsals of the left foot, 
osteomyelitis of the third and fourth metatarsals due to 
staph aureus, as well as a soft tissue infection of the 
left foot due to staph aureus and paracolon.  

In September 1968, the veteran underwent elective 
correction of his left foot deformity.  The surgery was 
characterized as a revision of the amputation scar which, 
due to a deep recess, was subject to maceration and 
discomfort.  Specifically, the veteran underwent an 
excision of the painful scar on his left foot with a 
fillet of his third toe and skin flap to cover the 
operative defect.  A physical examination conducted on the 
veteran's left lower extremity during this hospitalization 
demonstrated absent great and second toes with a deep 
fissure between the dorsal and the plantar flap with 
excoriation of the skin on the medial aspect of the third 
toe near its base, flail remaining toes, and no loss of 
sensation of the remaining toes or foot.  Antibiotics 
gradually cleared an infection.  However, prior to 
complete healing, the veteran was discharged at his own 
request.  

This pertinent medical evidence, which was available to 
the RO at the time of its October 31, 1968 rating action, 
demonstrated that the veteran had absent great and second 
toes with a deep fissure between the dorsal and the 
plantar flap and with excoriation of the skin on the 
medial aspect of the third toe near its base, flail 
remaining toes, no loss of sensation of the remaining toes 
or foot, adequate circulation, and no neurological 
abnormalities.  Antibiotics cleared infections that the 
veteran incurred in his left foot.  The veteran underwent 
elective surgery to correct the deep recess of his 
amputation scar, which was subject to maceration and 
discomfort.  Prior to complete healing, he was discharged 
at his own request.  

Consequently, the pertinent medical evidence available to 
the RO at the time of its October 31, 1968 rating action 
did not show amputation of the proximal left forefoot to 
the metatarsal bones.  Such evidence also did not reflect 
loss of use of the left foot.  Effective functioning of 
the veteran's left foot (other than that which would have 
been equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance) remained.  The acts of balance or 
propulsion were not shown of such severity as to have been 
equally well accomplished by an amputation stump with 
prosthesis.  Specifically, physical examinations of the 
veteran's left foot demonstrated no loss of sensation of 
the remaining toes or foot, adequate circulation, and no 
neurological abnormalities.  See, 38 C.F.R. § 3.350(a)(2) 
(1968).  

As such, 40 percent disability ratings for the 
service-connected amputation of the veteran's left great 
toe for the service-connected amputation of his left 
second toe with metatarsal involvement of the third and 
fourth toes with osteomyelitis were not warranted under 
Diagnostic Codes 5166 and 5167.  See, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5166 and 5167 (1968).  Nor was special 
monthly compensation warranted for loss of use of the 
veteran's left foot at the time of the October 31, 1968 
rating action.  See, 38 C.F.R. § 4.71a, Note following 
Diagnostic Codes 5166 and 5167 (1968).  

As such, the Board concludes, because there was no error 
of fact or law that, when called to the attention of the 
later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would 
be manifestly different but for such error, the 
October 31, 1968 decision was not clearly and unmistakably 
erroneous in failing to award special monthly compensation 
for loss of use of the veteran's left foot.  In reaching 
this conclusion, the Board observes that the evidence of 
record at the time of the October 31, 1968 decision was 
correctly reported.  Also, the pertinent statutory and 
regulatory provisions extant at the time of the RO's 
October 1968 decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the October 31, 1968 
decision, were not before the RO; that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; or that an undebatable error was rendered of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See, 
38 C.F.R. §§ 3.104(a), 3.105(a) (2001).  See also, Russell 
v. Principi, 3 Vet. App. 310 (1992).  As such, the Board 
must conclude that the October 31, 1968 rating decision 
did not contain CUE.  

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  In particular, this 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) and 
Holliday v. Principi, 14 Vet. App. 280 (2001).

In deciding the veteran's CUE motion in the present case, 
the Board has considered the applicability of the VCAA.  
Importantly, the Court has held that the VCAA is not 
applicable to motions for revision of a final decision on 
the grounds of CUE.  Livesay v. Principi, 15 Vet. 
App. 165, 178-179 (2001) (en banc).  


ORDER

Entitlement to a finding of CUE in an October 31, 1968 
rating decision, which failed to grant special monthly 
compensation based on loss of use of the left foot, is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

